UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4859



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


          versus


JOSE   MANUEL  VAZQUEZ-MORENO,  a/k/a  Marco
Antonio Campuzano-Montes, a/k/a Flaco, a/k/a
Guillermo Antonio Hernandez, a/k/a Manny,
a/k/a Meme,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-4)


Submitted:   June 15, 2005                 Decided:   July 27, 2005


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Timothy Porterfield, Charlotte, North Carolina, for Appellant.
Jennifer Marie Hoefling, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jose Manuel Vazquez-Moreno appeals from his conviction

and 120-month sentence entered after his guilty plea to conspiracy

to possess with intent to distribute cocaine and cocaine base.              On

appeal, Vazquez-Moreno’s attorney has filed a brief in accordance

with   Anders   v.   California,   386   U.S.    738   (1967),   finding    no

meritorious issues for appeal, but questioning whether there was

ineffective assistance of counsel.         Vazquez-Moreno was informed of

his right to file a supplemental pro se brief, but he has not done

so.

           An   allegation   of    ineffective     assistance    should    not

proceed on direct appeal unless it appears conclusively from the

record   that   counsel’s    performance     was   ineffective.      United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).           Here, the

record reveals quite competent representation, as Vazquez-Moreno

received the statutory mandatory minimum sentence, when prior to

his plea, he was a facing a possible sentence over twice as long.

While the record is inadequate to show ineffective assistance, if

Vazquez-Moreno possesses other evidence on this issue, he is free

to assert this claim in a 28 U.S.C. § 2255 (2000) motion.

           In accordance with Anders, we have reviewed the entire

record in this case, including Vazquez-Moreno’s waiver of appeal

rights in his plea agreement and at his Fed. R. Crim. P. 11

hearing, and we have found no meritorious issues for appeal.                We


                                   - 2 -
therefore affirm Vazquez-Moreno’s conviction and sentence.                    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -